UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7000


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GARY LEE TIDD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00043-F-1; 7:12-cv-00106-F)


Submitted:   October 18, 2013              Decided:   October 23, 2013


Before WILKINSON and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Gary Lee Tidd, Appellant Pro Se. Jennifer E. Wells, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Lee Tidd seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.   However, it is unclear whether Tidd’s appeal is timely.

Because   our       jurisdiction       turns       on   the    question,      we    direct    a

limited   remand       for   resolution            of   the    ambiguity.          Bowles    v.

Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a

notice    of        appeal   in    a     civil          case    is    a    jurisdictional

requirement.”).

           Following the denial of his § 2255 motion on April 26,

2012, Tidd had sixty days to notice an appeal.                            Fed. R. App. P.

4(a)(1)(B).         Tidd does not claim to have done so but, instead,

alleges that he did not receive notice of the denial until July

17, 2012, at which time he placed in the prison mail system a

notice of appeal and a request to extend or reopen the appeal

period.   Fed. R. App. P. 4(a)(5)-(6).                     The notice of appeal that

Tidd filed with this court in June 2013 includes a purported

copy of this July 17, 2012 filing, but the district court shows

no record of this document.              Houston v. Lack, 487 U.S. 266, 276

(1988).

           Accordingly,           it    is     unclear         whether     Tidd     filed     a

timely,   meritorious        motion       to       extend      or    reopen    the    appeal

period.        We    therefore     remand          to   the    district       court   for     a

determination of whether Tidd filed a timely Fed. R. App. P.

                                               2
4(a)(5) or 4(a)(6) motion and, if so, whether that motion should

be granted.   The record, as supplemented, will then be returned

to this court for further consideration.

                                                        REMANDED




                                3